Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2022.
Applicant's election with traverse of Group I in the reply filed on June 15, 2022 is acknowledged.  The traversal is on the ground(s) that the claims of Groups II-IV have been amended in light of the restriction requirement so as to depend on Group I and therefore the Examiner’s previous assertion that Groups II-IV “in the instant case the process as claimed can be used to make another and materially different product” than the product of Group I is no longer applicable. 
This is not found persuasive because the restriction requirement was made based on the claims dated May 26, 2020.
The Examiner notes that Claim 1 link(s) the inventions of Groups I-IV. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), Claim 1. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DENSIFIED BATTERY ELECTRODES COMPRISING A CONTROLLED POROSITY AND METHODS THEREOF.
Claim Objections
Claim 8 is objected to because of the following informalities: L2 of the claim recites “1600 W/L” but should recite “1600 Wh/L” in light of [0105] of the instant specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (US PGPub 2021/0013498, which has a provisional date of March 23, 2018).
Regarding Claims 1 and 11, Yao discloses in Figs. 1 and 3 a Li-ion battery cell (100) ([0051]), comprising:
anode and cathode electrodes (104, 102) ([0051]);
an electrolyte (110) ionically coupling the anode and cathode electrodes (104, 102) ([0051]);
a separator (112) electrically separating the anode and the cathode electrodes (104, 102) ([0051]-[0052]);
wherein the anode and cathode electrodes (104, 102) comprise at least one densified electrode (310) comprising a first electrode part (312) arranged on a current collector (302) and a second electrode part (314) on top of the first electrode part (312), the second electrode part (314) of the at least one densified electrode (310) having a higher porosity than the first electrode part (312) of the at least one densified electrode (310) (Fig. 3, [0068]-[0069], [0076]-[0080], see anode 104 comprising at least one densified electrode 310).
Yao remains silent regarding the areal capacity loading of the densified electrode and consequently does not disclose such exhibiting an areal capacity loading of more than about 4 mAh/cm2.
The Examiner notes that the instant specification discloses that when the top portion of an electrode is more porous than the bottom part of the electrode, the rate performance and the stability of the electrode is greatly enhanced such that the electrode may exhibit an areal capacity loading of more than 4 mAh/cm2 ([0054]).
Thus, because Yao discloses wherein the second electrode part (314) of the at least one densified electrode (310) having a higher porosity than the first electrode part (312) of the at least one densified electrode (310) (Fig. 3, [0068]-[0069], [0076]-[0080], see anode 104 comprising at least one densified electrode 310), the densified electrode (310) necessarily and inherently exhibits an areal capacity loading of more than about 4 mAh/cm2, as evidenced by [0054] of the instant specification. 
Regarding Claim 2, Yao discloses all of the limitations as set forth above. Yao further discloses wherein the anode electrode (104) comprises a combination of silicon (Si) and carbon (C) ([0055], [0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2021/0013498, which has a provisional date of March 23, 2018), as applied to Claim 1 above.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2021/0013498, which has a provisional date of March 23, 2018), as applied to Claim 2 above, and further in view of Hwang et al. (US PGPub 2017/0047584).
Regarding Claims 3-4, Yao discloses all of the limitations as set forth above. Yao further discloses wherein the anode electrode (104) comprises a combination of silicon (Si) and carbon (C) as active material particles ([0055], [0077]).
However, Yao does not disclose wherein the anode electrode comprises Si-containing composite particles, wherein Si in the anode electrode ranges from around 5 wt% to around 80 wt%.
Hwang teaches a Li-battery cell comprising an anode electrode that has good capacity retention as well as excellent discharge capacity, wherein the anode electrode comprises a Si containing particles composite particles comprising a combination of Si and C in order to secure and maintain an effective conductive path to improve electrical properties and electrical conductivity and to increase mechanical strength ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art to utilize Si-containing composite particles, as taught by Hwang, as the active material particles in the anode electrode of Yao, in order to secure and maintain an effective conductive path to improve electrical properties and electrical conductivity and to increase mechanical strength, thereby achieving an anode electrode that has good capacity retention as well as excellent discharge capacity, wherein the skilled artisan would have reasonable expectation that such would successfully form the anode electrode desired by Yao. 
Hwang further teaches wherein Si in the anode electrode ranges from 10 wt% to 95 wt% in order to increase the reversible capacity and facilitate buffering of the volume expansion, thereby improving life cycle characteristics ([0044]), which overlaps with the instantly claimed range of around 5 wt% to around 80 wt%.
It would have been obvious to one of ordinary skill in the art to utilize Si in the anode electrode of Yao in the overlapping portion of the range taught by Hwang in order to increase the reversible capacity and facilitate buffering of the volume expansion, thereby improving life cycle characteristics.
Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2021/0013498, which has a provisional date of March 23, 2018), as applied to Claim 1 above, and further in view of El-Kady et al. (US PGPub 2018/0062159, which has a provisional date of August 31, 2016).
Regarding Claim 5, Yao discloses all of the limitations as set forth above. Yao further discloses wherein energy is stored in the Li-ion battery cell (100) ([0055]).
However, Yao remains silent regarding a total energy that may be stored in the Li-ion battery cell and consequently does not disclose wherein the total energy that may be stored in the Li-ion battery cell exceeds about 10 Wh.
El-Kady teaches wherein Li-ion battery cells may be utilized in various applications because of their high energy density, ranging from portable electronics to electric vehicles ([0003], wherein a Li-ion battery cell suitable for a portable electronic has a different total energy storage requirements than a Li-ion battery cell suitable for an electronic vehicle).
It would have been obvious to one of ordinary skill in the art to utilize an Li-ion battery cell having a total energy that may be stored based on the desired application of the Li-ion battery cell as the Li-ion battery cell of Yao, such that the total energy that may be stored in the Li-ion battery cell exceeds about 10 Wh, in order to accommodate a desired application, wherein various applications are known to have different total energy storage requirements, as taught by El-Kady.
Regarding Claim 8, Yao discloses all of the limitations as set forth above. However, Yao remains silent regarding the volumetric power density of the Li-ion battery cell and consequently does not disclose wherein such exceeds about 1600 Wh/L when measured at around 40°C.
The Examiner notes that the instant specification discloses wherein high-power density Li-ion batteries (e.g., cells with a volumetric power density in exceeds of about 1000 Wh/L, further in excess of about 1600 Wh/L, even further in excess of about 3000 Wh/L, when measured at around 40°C) may particularly benefit from various aspects of the disclosure and therefore the instant application discloses wherein a Li-ion battery cell comprising a volumetric power density that exceeds about 1600 Wh/L when measured at around 40°C is known in the art.
El-Kady teaches wherein Li-ion battery cells may be utilized in various applications because of their high energy density, ranging from portable electronics to electric vehicles ([0003] of El-Kady, wherein a Li-ion battery cell suitable for a portable electronic has a different volumetric power density requirement than a Li-ion battery cell suitable for an electronic vehicle).
It would have been obvious to one of ordinary skill in the art to utilize an Li-ion battery cell having a volumetric power density based on the desired application of the Li-ion battery cell as the Li-ion battery cell of modified Yao, such that the volumetric power density exceeds about 1600 Wh/L when measured at around 40°C, in order to accommodate a desired application, wherein various applications are known to have different volumetric power density requirements, as taught by El-Kady.
Regarding Claims 9-10, Yao discloses all of the limitations as set forth above. However, Yao remains silent regarding the specific charge/discharge properties of the Li-ion battery cell and consequently does not disclose wherein a Li-ion battery cell that is configured to discharge about 80% or more of its maximum stored energy within about 20 minutes or less when discharged at around 40°C and to charge from around 10% state of charge to around 80% state of charge within about 20 minutes or less when charged at around 40°C.
The Examiner notes that the instant specification discloses wherein Li-ion battery cells that require fast charging (e.g., wherein the cell may be charged from around 10 % state of charge to around 80% state of charge within about 20-30 min or less (in some designs within about 15 min or less) when charged at around 40°C may particularly benefit from various aspects of the disclosure and therefore the instant application discloses wherein a Li-ion battery cell that is configured to discharge about 80% or more of its maximum stored energy within about 20 minutes or less when discharged at around 40°C and to charge from around 10% state of charge to around 80% state of charge within about 20 minutes or less when charged at around 40°C is known in the prior art. 
El-Kady teaches wherein Li-ion battery cells may be utilized in various applications because of their high energy density, ranging from portable electronics to electric vehicles ([0003]).
Specifically, El-Kady teaches wherein some applications require the Li-ion battery cell to fast charging ([0006]).
It would have been obvious to one of ordinary skill in the art to utilize a fast charging Li-ion battery cell based on the desired application of the Li-ion battery cell as the Li-ion battery cell of Yao, such that the Li-ion battery cell is configured to discharge about 80% or more of its maximum stored energy within about 20 minutes or less when discharged at around 40°C and to charge from around 10% state of charge to around 80% state of charge within about 20 minutes or less when charged at around 40°C, in order to accommodate a desired application, wherein various applications are known to require fast charging, as taught by El-Kady.
Regarding Claims 6-7, Yao discloses all of the limitations as set forth above. Yao further discloses wherein the porosity of the densified electrode (310) effects a volumetric energy density of the Li-ion battery cell (100) ([0063]-[006]).
Specifically, Yao discloses wherein the densification step is critical for achieving the right balance of ohmic or ionic conductivity and cell energy density ([0066]). For example, Yao discloses that when the densified electrode (310) is densified (i.e. compressed), under-densification may result in good ionic conductivity but high ohmic-impedance in addition to a reduction in the volumetric energy density ([0064]). In contrast, over-densification leads good ohmic conductivity but high ionic-impedance in addition to an increase in the volumetric energy density ([0065]).
It would have been obvious to one of ordinary skill in the art to optimize the densification of the densified electrode of Yao, such that a volumetric energy density of the Li-ion battery cell of Yao exceeds about 600 Wh/L and further exceeds about 800 Wh/L, in order to achieve the right balance of ohmic or ionic conductivity and cell energy density.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2021/0013498, which has a provisional date of March 23, 2018), with evidence provided by Gaben et al. (US PGPub 2021/0104777), which has a foreign priority date of May 7, 2018).
Regarding Claim 13, Yao discloses all of the limitations as set forth above. Yao discloses a densified electrode (310) (Fig. 3, [0068]-[0069], [0076]-[0080], see anode 104 comprising at least one densified electrode 310).
However, Yao remains silent regarding the average porosity of the densified electrode and consequently does not disclose wherein such is below around 20 vol. %.
The Examiner notes that a densified electrode is known in the art to be defined as having an average porosity at least below around 30 vol. % ([0109] of the instant specification, [0155] of Gaben).
Thus, Yao discloses wherein the average porosity of the densified electrode (310) is at least below around 30 vol. % (Fig. 3, [0068]-[0069], [0076]-[0080]), as evidenced by [0109] of the instant specification and [0155] of Gaben, which encompasses the instantly claimed range of below around 20 vol. %.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by Yao for the average porosity of the densified electrode, wherein the skilled artisan would have reasonable expectation that such would form the densified electrode desired by Yao. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2021/0013498, which has a provisional date of March 23, 2018), as applied to Claim 11 above, and further in view of Sasaki (KR 2016-0008519A, see also the EPO machine generated English translation provided with this Office Action). 
Regarding Claim 12, Yao discloses all of the limitations as set forth above. Yao discloses wherein an average thickness of the densified electrode (310) is critical for achieving the desired ohmic and ironic conductivity of the Li-ion battery cell ([0063-[0065]).
However, Yao remains silent regarding the average thickness of the densified electrode and consequently does not disclose wherein such ranges from around 60 micron to around 800 micron. 
Sasaki teaches a Li-ion battery cell ([0001]) comprising an anode electrode comprising Si and C ([0199]-[0201]), wherein the anode electrode is a densified electrode ([0244]).
Specifically, Sasaki teaches wherein an average thickness of the densified electrode most preferably ranges from around 30 microns to around 750 microns in order to achieve favorable load and cycling characteristics ([0234], [0248], wherein an average thickness of the densified electrode is the sum of the thickness of the current collector and the thickness of the electrode active material layer), which overlaps with the instantly claimed range of around 60 micron to around 800 micron. 
It would have been obvious to one of ordinary skill in the art to form the densified electrode of Yao/modified Yao to have an average thickness in the range taught by Sasaki in order to achieve favorable load and cycling characteristics.
Assuming for the sake of argument that Yao does not disclose wherein the average porosity of the densified electrode is below around 30 vol. %, the following is relied upon. 
Regarding Claim 13, Yao discloses all of the limitations as set forth above. Yao discloses a densified electrode (310) (Fig. 3, [0068]-[0069], [0076]-[0080], see anode 104 comprising at least one densified electrode 310).
However, Yao remains silent regarding the average porosity of the densified electrode and consequently does not disclose wherein such is below around 20 vol. %.
Sasaki teaches a Li-ion battery cell ([0001]) comprising an anode electrode comprising Si and C ([0199]-[0201]), wherein the anode electrode is a densified electrode ([0244]).
Specifically, Sasaki teaches wherein an average porosity of the densified electrode is most preferably in the range of 7 vol.% to 20 vol.% in order to easily obtain a high volumetric capacity and charging/discharging efficiency while preventing pealing of electrode active material layer from a current collector ([0244]), which reads on the instantly claimed range of below around 20 vol. %.
It would have been obvious to one of ordinary skill in the art to form the densified electrode of Yao to have an average porosity in the range taught by Sasaki in order to easily obtain a high volumetric capacity and charging/discharging efficiency while preventing pealing of first and second electrode parts from the current collector of Yao.
Claims 1-2, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2021/0013498, which has a provisional date of March 23, 2018), and further in view of El-Kady et al. (US PGPub 2018/0062159, which has a provisional date of August 31, 2016) and Sasaki (KR 2016-0008519A, see also the EPO machine generated English translation provided with this Office Action).
Assuming for the sake of argument that the densified electrode does not necessarily and inherently exhibit an areal capacity loading of more than about 4 mAh/cm2, the following is relied upon.
Regarding Claims 1 and 11-12, Yao discloses in Figs. 1 and 3 a Li-ion battery cell (100) ([0051]), comprising:
anode and cathode electrodes (104, 102) ([0051]);
an electrolyte (110) ionically coupling the anode and cathode electrodes (104, 102) ([0051]);
a separator (112) electrically separating the anode and the cathode electrodes (104, 102) ([0051]-[0052]);
wherein the anode and cathode electrodes (104, 102) comprise at least one densified electrode (310) comprising a first electrode part (312) arranged on a current collector (302) and a second electrode part (314) on top of the first electrode part (312), the second electrode part (314) of the at least one densified electrode (310) having a higher porosity than the first electrode part (312) of the at least one densified electrode (310) (Fig. 3, [0068]-[0069], [0076]-[0080], see anode 104 comprising at least one densified electrode 310).
Yao remains silent regarding the areal capacity loading of the densified electrode and consequently does not disclose such exhibiting an areal capacity loading of more than about 4 mAh/cm2.
The Examiner notes that the areal capacity loading of the densified electrode is dependent on the area and the thickness of the densified electrode ([0032] of the instant specification).
Yao discloses wherein an average thickness of the densified electrode (310) is critical for achieving the desired ohmic and ironic conductivity of the Li-ion battery cell ([0063-[0065]).
However, Yao remains silent regarding the average thickness of the densified electrode and consequently does not disclose wherein such ranges from around 60 micron to around 800 micron. 
Sasaki teaches a Li-ion battery cell ([0001]) comprising an anode electrode comprising Si and C ([0199]-[0201]), wherein the anode electrode is a densified electrode ([0244]).
Specifically, Sasaki teaches wherein an average thickness of the densified electrode most preferably ranges from around 30 microns to around 750 microns in order to achieve favorable load and cycling characteristics ([0234], [0248], wherein an average thickness of the densified electrode is the sum of the thickness of the current collector and the thickness of the electrode active material layer), which overlaps with the instantly claimed range of around 60 micron to around 800 micron. 
It would have been obvious to one of ordinary skill in the art to form the densified electrode of Yao to have an average thickness in the range taught by Sasaki in order to achieve favorable load and cycling characteristics.
Modified Yao remains silent regarding a specific intended use for the Li-ion battery cell and therefore such is not particularly limited.
El-Kady teaches wherein Li-ion battery cells may be utilized in various applications because of their high energy density, ranging from portable electronics to electric vehicles ([0003], wherein a  Li-ion battery cell suitable for a portable electronic is smaller than a Li-ion battery cell suitable for an electronic vehicle).
Thus, it would have been obvious to one of ordinary skill in the art to optimize the area of the densified electrode of modified Yao based on the desired application of the Li-ion battery cell, such that the densified electrode exhibits an areal capacity loading of more than about 4 mAh/cm2, in order to accommodate a desired application, wherein various applications are known to have different sizes, as taught by El-Kady.
Regarding Claim 2, modified Yao discloses all of the limitations as set forth above. Modified Yao further discloses wherein the anode electrode (104 of Yao) comprises a combination of silicon (Si) and carbon (C) ([0055], [0077] of Yao).
Regarding Claim 5, modified Yao discloses all of the limitations as set forth above. Modified Yao further discloses wherein energy is stored in the Li-ion battery cell (100 of Yao) ([0055] of Yao).
However, modified Yao remains silent regarding a total energy that may be stored in the Li-ion battery cell and consequently does not disclose wherein the total energy that may be stored in the Li-ion battery cell exceeds about 10 Wh.
Modified Yao further discloses in the teachings of El-Kady wherein Li-ion battery cells may be utilized in various applications because of their high energy density, ranging from portable electronics to electric vehicles ([0003] of El-Kady, wherein a Li-ion battery cell suitable for a portable electronic has a different total energy storage requirements than a Li-ion battery cell suitable for an electronic vehicle).
It would have been obvious to one of ordinary skill in the art to utilize an Li-ion battery cell having a total energy that may be stored based on the desired application of the Li-ion battery cell as the Li-ion battery cell of modified Yao, such that the total energy that may be stored in the Li-ion battery cell exceeds about 10 Wh, in order to accommodate a desired application, wherein various applications are known to have different total energy storage requirements, as disclosed by modified Yao in the teachings of El-Kady.
Regarding Claims 6-7, modified Yao discloses all of the limitations as set forth above. Modified Yao further discloses wherein the porosity of the densified electrode (310 of Yao) effects a volumetric energy density of the Li-ion battery cell (100 of Yao) ([0063]-[006] of Yao).
Specifically, modified Yao discloses wherein the densification step is critical for achieving the right balance of ohmic or ionic conductivity and cell energy density ([0066] of Yao). For example, modified Yao discloses that when the densified electrode (310 of Yao) is densified (i.e. compressed), under-densification may result in good ionic conductivity but high ohmic-impedance in addition to a reduction in the volumetric energy density ([0064] of Yao). In contrast, over-densification leads good ohmic conductivity but high ionic-impedance in addition to an increase in the volumetric energy density ([0065] of Yao).
It would have been obvious to one of ordinary skill in the art to optimize the densification of the densified electrode of modified Yao, such that a volumetric energy density of the Li-ion battery cell of modified Yao exceeds about 600 Wh/L and further exceeds about 800 Wh/L, in order to achieve the right balance of ohmic or ionic conductivity and cell energy density.
Regarding Claim 8, modified Yao discloses all of the limitations as set forth above. Modified Yao further discloses in the teachings of El-Kady wherein Li-ion battery cells may be utilized in various applications because of their high energy density, ranging from portable electronics to electric vehicles ([0003] of El-Kady, wherein a Li-ion battery cell suitable for a portable electronic has a different volumetric power density requirement than a Li-ion battery cell suitable for an electronic vehicle).
The Examiner notes that the instant specification discloses wherein high-power density Li-ion batteries (e.g., cells with a volumetric power density in exceeds of about 1000 Wh/L, further in excess of about 1600 Wh/L, even further in excess of about 3000 Wh/L, when measured at around 40°C) may particularly benefit from various aspects of the disclosure and therefore the instant application discloses wherein a Li-ion battery cell comprising a volumetric power density that exceeds about 1600 Wh/L when measured at around 40°C is known in the art.
It would have been obvious to one of ordinary skill in the art to utilize an Li-ion battery cell having a volumetric power density based on the desired application of the Li-ion battery cell as the Li-ion battery cell of modified Yao, such that the volumetric power density exceeds about 1600 Wh/L when measured at around 40°C, in order to accommodate a desired application, wherein various applications are known to have different volumetric power density requirements, as disclosed by modified Yao in the teachings of El-Kady.
Regarding Claims 9-10, modified Yao discloses all of the limitations as set forth above. Modified Yao further discloses in the teachings of El-Kady wherein Li-ion battery cells may be utilized in various applications because of their high energy density, ranging from portable electronics to electric vehicles ([0003] of El-Kady).
Specifically, modified Yao discloses in the teachings of El-Kady wherein some applications require the Li-ion battery cell to fast charging ([0006] of El-Kady).
The Examiner notes that the instant specification discloses wherein Li-ion battery cells that require fast charging (e.g., wherein the cell may be charged from around 10 % state of charge to around 80% state of charge within about 20-30 min or less (in some designs within about 15 min or less) when charged at around 40°C may particularly benefit from various aspects of the disclosure and therefore the instant application discloses wherein a Li-ion battery cell that is configured to discharge about 80% or more of its maximum stored energy within about 20 minutes or less when discharged at around 40°C and to charge from around 10% state of charge to around 80% state of charge within about 20 minutes or less when charged at around 40°C is known in the prior art. 
It would have been obvious to one of ordinary skill in the art to utilize a fast charging Li-ion battery cell based on the desired application of the Li-ion battery cell as the Li-ion battery cell of modified Yao, such that the Li-ion battery cell is configured to discharge about 80% or more of its maximum stored energy within about 20 minutes or less when discharged at around 40°C and to charge from around 10% state of charge to around 80% state of charge within about 20 minutes or less when charged at around 40°C, in order to accommodate a desired application, wherein various applications are known to require fast charging, as disclosed by modified Yao in the teachings of El-Kady. 
Regarding Claim 13, modified Yao discloses all of the limitations as set forth above. Yao discloses a densified electrode (310 of Yao) (Fig. 3, [0068]-[0069], [0076]-[0080] of Yao, see anode 104 comprising at least one densified electrode 310).
However, modified Yao remains silent regarding the average porosity of the densified electrode and consequently does not disclose wherein such is below around 20 vol. %.
Modified Yao further discloses in the teachings of Sasaki wherein an average porosity of the densified electrode is most preferably in the range of 7 vol.% to 20 vol.% in order to easily obtain a high volumetric capacity and charging/discharging efficiency while preventing pealing of electrode active material layer from a current collector ([0244] of Sasaki), which reads on the instantly claimed range of below around 20 vol. %.
It would have been obvious to one of ordinary skill in the art to form the densified electrode of modified Yao to have an average porosity in the range further taught by Sasaki in modified Yao in order to easily obtain a high volumetric capacity and charging/discharging efficiency while preventing pealing of first and second electrode parts from the current collector of modified Yao.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2021/0013498, which has a provisional date of March 23, 2018) in view of El-Kady et al. (US PGPub 2018/0062159, which has a provisional date of August 31, 2016) and Sasaki (KR 2016-0008519A, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 2 above, and further in view of Hwang et al. (US PGPub 2017/0047584).
Regarding Claims 3-4, modified Yao discloses all of the limitations as set forth above. Modified Yao further discloses wherein the anode electrode (104 of Yao) comprises a combination of silicon (Si) and carbon (C) as active material particles ([0055], [0077] of Yao).
However, modified Yao does not disclose wherein the anode electrode comprises Si-containing composite particles, wherein Si in the anode electrode ranges from around 5 wt% to around 80 wt%.
Hwang teaches a Li-battery cell comprising an anode electrode that has good capacity retention as well as excellent discharge capacity, wherein the anode electrode comprises a Si containing particles composite particles comprising a combination of Si and C in order to secure and maintain an effective conductive path to improve electrical properties and electrical conductivity and to increase mechanical strength ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art to utilize Si-containing composite particles, as taught by Hwang, as the active material particles in the anode electrode of modified Yao, in order to secure and maintain an effective conductive path to improve electrical properties and electrical conductivity and to increase mechanical strength, thereby achieving an anode electrode that has good capacity retention as well as excellent discharge capacity, wherein the skilled artisan would have reasonable expectation that such would successfully form the anode electrode desired by modified Yao. 
Hwang further teaches wherein Si in the anode electrode ranges from 10 wt% to 95 wt% in order to increase the reversible capacity and facilitate buffering of the volume expansion, thereby improving life cycle characteristics ([0044]), which overlaps with the instantly claimed range of around 5 wt% to around 80 wt%.
It would have been obvious to one of ordinary skill in the art to utilize Si in the anode electrode of modified Yao in the overlapping portion of the range taught by Hwang in order to increase the reversible capacity and facilitate buffering of the volume expansion, thereby improving life cycle characteristics.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2021/0013498, which has a provisional date of March 23, 2018) in view of El-Kady et al. (US PGPub 2018/0062159, which has a provisional date of August 31, 2016) and Sasaki (KR 2016-0008519A, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 11 above, with evidence provided by Gaben et al. (US PGPub 2021/0104777, which has a foreign priority date of May 7, 2018).
Regarding Claim 13, modified Yao discloses all of the limitations as set forth above. Modified Yao discloses a densified electrode (310 of Yao) (Fig. 3, [0068]-[0069], [0076]-[0080] of Yao, see anode 104 comprising at least one densified electrode 310).
However, modified Yao remains silent regarding the average porosity of the densified electrode and consequently does not disclose wherein such is below around 20 vol. %.
The Examiner notes that a densified electrode is known in the art to be defined as having an average porosity at least below around 30 vol. % ([0109] of the instant specification, [0155] of Gaben).
Thus, modified Yao discloses wherein the average porosity of the densified electrode (310) is at least below around 30 vol. % (Fig. 3, [0068]-[0069], [0076]-[0080]), as evidenced by [0109] of the instant specification and [0155] of Gaben, which encompasses the instantly claimed range of below around 20 vol. %.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Yao for the average porosity of the densified electrode, wherein the skilled artisan would have reasonable expectation that such would form the densified electrode desired by modified Yao.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 13, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 15, 2022